Citation Nr: 1625738	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  06-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a generalized anxiety disorder with gastrointestinal manifestations. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1954 to October 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was most recently before the Board in January 2015, it was remanded for additional development.  The case has now been returned for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran has a generalized anxiety disorder with gastrointestinal manifestations, which originated during his period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for a generalized anxiety disorder with gastrointestinal manifestations have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a generalized anxiety disorder with gastrointestinal manifestations.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).



Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board notes the Veteran initiated a claim for service connection for residuals of radiation exposure, to include nausea and dizziness, in June 2003.  Although the Board finds the Veteran is competent to report symptoms he has experienced throughout his life, he does not have the medical education and training necessary to diagnose the disorder or disorders that have caused these symptoms.  Therefore, the Board has more generally and sympathetically considered the Veteran's claim as one for a disability manifested by nausea and dizziness.  

The Veteran's claim is principally based upon his reports of nausea and dizziness first manifesting in service.  A review of his service treatment records (STRs) shows he was treated for tightness of the chest and dizziness in June 1957.  At that time, the Veteran's symptoms were attributed to anxiety.  

As such, the central question that remains is whether the Veteran has a current disability that is causally related to his in-service reports of chest tightness and dizziness.   

The Board notes briefly that the Veteran has undergone several VA examinations since he initiated this claim, to include February 2006 and October 2012 ear disease examinations, as well as a June 2015 gastrointestinal examination.  In short, the examiners concluded the Veteran's reports of nausea and dizziness were not the result of a physical disability, such as vertigo or his small bowel obstructions.  

However, in the course of his June 2015 VA mental disorders examination the Veteran was diagnosed with a generalized anxiety disorder.  The examiner indicated he had reviewed the Veteran's entire claims file, to include his STRs, personnel records, VA treatment records, and civilian medical records.  The examiner noted the Veteran's pertinent medical history, to include his attacks of nausea and dizziness in service, as well as his post service treatment with Thorazine.  The examiner explained this medication is a mental health medication.  The Veteran notified the examiner that after he stopped taking this medication his "attacks" came back.  The examiner concluded the Veteran's generalized anxiety disorder was at least as likely as not incurred in service.  He stated generalized anxiety disorders are characterized by periods of excessive anxiety and worry, which occur more days than not over a period of several months.  In addition, the examiner determined the "attacks" the Veteran referenced met the criteria for panic attacks, which he indicated typically include sweating, heart racing, hyperventilation, nausea, and dizziness.  The examiner also found the Veteran engaged in somatization, or misperceiving his mental health symptoms as physical illness.  Although the examiner admitted he was not qualified to assess whether the Veteran had a primary gastrointestinal disability that had its onset in service, he found the Veteran's medical records have tended to indicate this was not the case.  Rather, the examiner found the Veteran's in-service reports were competently explained by, and causally related to, his current generalized anxiety disorder with panic attacks.  

The Board has not found an opinion in the record that contradicts the June 2015 VA examiner's conclusions.  Moreover, the Board has found the report of the June 2015 examination to be highly probative evidence in supportive of the claim.  Therefore, the Veteran is entitled to service connection for his generalized anxiety disorder with gastrointestinal manifestations.




ORDER

Entitlement to service connection for generalized anxiety disorder with gastrointestinal manifestations is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


